Citation Nr: 1134902	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar and dorsal strain.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar and dorsal strain.

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected lumbar and dorsal strain.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1986 to February 1987, with Reserve service thereafter.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for vertigo and disabilities of the feet, knees and back.  An interim, April 2009, rating decision granted service connection for lumbar and dorsal strain, rated 20 percent.  The Veteran appeals the initial rating assigned.

The Board notes that a June 2001 substantive appeal appears to disagree with a denial of education benefits for the Veteran.  There is no evidence of an application for education benefits or a denial of such benefits in the claims file, nor an education file associated with the claims file.  Ordinarily, the statement would be construed as a notice of disagreement and the issue would be remanded for issuance of a statement of the case by the RO, but the Board finds that it is unclear whether such an application, denial, and disagreement have occurred.  Accordingly, on remand, the Appeals Management Center (AMC) and the RO must determine the status of any application for education benefits.  

In April 2011, the Veteran and his wife testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript of the hearing is of record.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

First, regarding the claims for service connection for vertigo and bilateral knee and foot disabilities, including as secondary to service-connected lumbar and dorsal strain. Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  December 2006 and June 2008 VCAA notification letters in part complied with VCAA notice requirements as they advised the Veteran of the evidence needed to substantiate a service connection claim; however, they did not specifically inform him of the requirements for proving claims of secondary service connection.  Such notice must be given on remand.

Second, regarding his claims for service connection, the Veteran appears to be basing his claims in part of Reserve service, but is unaware of the different requirements for service connection based on such service.  On his October 2006 VA Form 21-526, Veteran's Application For Compensation or Pension, the Veteran reported that vertigo began in 2001.  Private clinical records show treatment for vertigo in October 2001 and September 2002; thus, during his Reserve service.  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

The Veteran's arguments, including his April 2011 hearing testimony, reflect that he is unaware of what is required to substantiate a claim of service connection based on ACDUTRA service (i.e., that he must show incurrence/aggravation during a specific period of such service).  Significantly, the Veteran's periods of ACDUTRA/INACDUTRA have not been verified to date; nor has he identified any specific period of ACDUTRA when vertigo is alleged to have been incurred/aggravated (or any pertinent competent evidence corroborating such occurred).  Although the RO issued VCAA notice letters in December 2006 and June 2008, neither addressed a claim of service connection based on ACDUTRA/INACDUTRA.  Consequently, there are due process deficiencies (verified period of ACDUTRA/INACDUTRA and notice to the Veteran) which must be corrected.

Third, it is also noted that the Veteran's complete service treatment records (STRs) have not been obtained (some STRs and service personnel records from his Reserve period are available for review).  A March 2008 email to VAVBASTL/RMC/RCD notes that BIRLS (Beneficiary Identification Records Locator Subsystem) showed the Veteran's STRs were at this station in transit to Phila (310) 11/14/06.  An April 2008 response from VAVBASTL/RMC/RCD notes that several searches were unsuccessful in locating the Veteran's STRs, the filing system had been "flagged" for such records and they would be forwarded in the future if located.  A request for records from the 630th Transportation Company and the 233rd Transportation Company were also unsuccessful in obtaining the Veteran's STRs.  Notably, in a February 2010 communication, the Veteran identified his correct unit assignment as 223rd Transportation Company.  He also provided an address for the unit.  However, this (correct) unit has not been contacted to provide the Veteran's STRs.  In addition, a formal determination regarding the availability of the Veteran's STRs and corresponding notice to the Veteran has not been accomplished.  

Fourth, with respect to the claim for an increased rating for service-connected lumbar and dorsal strain and the claims for service connection for bilateral knee and foot disabilities; although the September 2009 VA examination showed that the Veteran's neurological examination was unremarkable and normal, private records include a September 2008 impression that the Veteran has bilateral lumbar polyradiculopathies as a cause of his back and foot pain.  Similarly, an August 2010 statement from the Veteran's private physician notes that he "had pain as a result of progressive degenerative changes of the lower back with radiculopathy coming from L3, L4, L5 and S1 causing severe discomfort in the bilateral lower extremity."  Thus, the September 2009 VA examination report noting normal neurological examination is inconsistent with the private medical evidence showing progressive degenerative changes of the lower back with radiculopathy.  The inconsistencies in the clinical record must be resolved.

Fifth, it is also noted that the available STRs show treatment for left knee complaints in January 1987 and a three week history of right foot pain after playing basketball in July 1990.  Given the Veteran's contentions and the facts of this case with respect to his knee and foot claims, the "low threshold" standard is satisfied and a VA medical opinion addressing these matters is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Last, during his April 2011 hearing, the Veteran testified that he has received VA treatment (he kept "getting the runaround" from VA) and is in receipt of ongoing private treatment from Dr. M, his primary care provider in Horsham, PA, and Dr. S.  Any unassociated records of private or VA treatment the Veteran has received for the disabilities at issue are pertinent evidence, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of service connection for vertigo and secondary service connection for bilateral knee and foot disabilities, the AMC must send the Veteran appropriate notice under the VCAA specifically advising him of what is necessary to substantiate such claims, to include on the basis of secondary service connection and that the disability was incurred or aggravated on ACDUTRA/INACDUTRA.  He should have ample opportunity to respond.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records that are not already associated with the claims file.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the named records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  

4.  The AMC must verify the Veteran's duty status (i.e., whether he was on ACDUTRA or INACDUTRA) in July 1990 when he reported a three week history of right foot pain and in October 2001 when he was first treated for vertigo.  The AMC must verify the Veteran's duty status for his entire period of Reserve service, if possible.  The AMC must document for the record the government records repositories and/or service departments that were contacted and all efforts made.

5.  Determine whether the Veteran's STRs from his October 1986 to February 1987 period of active duty service do not exist and/or that further attempts to obtain them would be futile.  In making this determination, the AMC should contact the 223rd Transportation Company, the Veteran's correct unit.  If the AMC so concludes, then it must make a formal finding of unavailability in accordance with the VA Adjudication Manual and provide notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).  If the AMC finds otherwise, it must undergo additional development actions.

6.  Arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and extent of the orthopedic and neurologic impairment resulting from the Veteran's service-connected lumbar and dorsal strain as well as the nature and etiology of his bilateral foot and knee disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

The examiner must conduct range of motion studies on the lumbar and dorsal spine, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis of the entire thoracolumbar spine, or whether the entire spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees, and if there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  The examiner must also provide an opinion on whether there are any neurological manifestations caused only by the lumbar and dorsal spine disability.  Furthermore, the examiner must comment on the opinions and statements already of record (the September 2009 VA examination report noting normal neurological examination and the private medical evidence showing progressive degenerative changes of the lower back with radiculopathy), expressing agreement or disagreement as to each, and the basis for such.  If a separate neurological examination is deemed helpful, one must be conducted.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that a disability of either knee or foot was caused or aggravated by the Veteran's service (the January 1987 left knee complaint or July 1990 right foot complaint) or is secondary to his service connected lumbar and dorsal spine (including due to any neurological findings noted in connection with his lumbar and dorsal spine)?

7.  The RO should then re-adjudicate these claims (to include consideration of all evidence added to the record since the last supplemental statement of the case (SSOC) and adjudication of the secondary service connection claims).  If any issues remain denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


